Seeking to avoid the fact that his statement of facts was filed one day too late, appellant avers and supports the averment by the affidavit of the court reporter, who transcribed the testimony in this case, that the latter was crowded with work, and though notified several times by appellant, still failed to get out the statement of facts in time. The statement of facts was prepared and put into the hands of the attorneys within the time allowed by statute, as evidenced by the date of the signatures of the attorneys to their agreed approval of same. No reason appears why same was not on that day presented to the trial judge for his approval, and filed. We desire, however, to observe further that the statement of facts in this case consists of but six pages, which could have been prepared easily by the court reporter within two hours or less time. Such reporter is an officer of the law and subject to the orders of the trial court. The preparation of statements of facts in criminal cases is given preference under our law. No effort on the part of appellant *Page 122 
or his attorney to invoke the aid of the court to compel the preparation of this short statement of facts during the ninety days following the overruling of the motion for new trial, — appears in the record. We think the showing of diligence on the part of appellant insufficient.
The motion for rehearing is overruled.
Overruled.